Citation Nr: 0418327	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  95-11 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
pulmonary tuberculosis.

2.  Entitlement to an extension of a temporary total 
convalescence rating beyond September 30, 1994 under 
38 C.F.R. § 4.30.

(The issues of entitlement to higher disability ratings for 
pseudofolliculitis barbae, left knee disability residuals of 
donor surgery of the right iliac crest and a right hand 
disability were addressed in a June 2003 Board remand order).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from March 1971 to December 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a January 1993 decision, the RO 
declined to reopen a previously denied claim of entitlement 
to service connection for pulmonary tuberculosis.  A May 1994 
rating decision granted service connection for 
pseudofolliculitis barbae and assigned an initial 0 percent 
disability rating effective to the date of claim; granted 
service connection for arthritis of the left knee as part of 
the veteran's already service- connected chondromalacia of 
the left knee, status post arthroscopic surgery left knee, 
evaluated as 10 percent disabling from March 1988; and 
granted service connection for arthritis of the fifth 
metacarpal joint as part of the veteran's already service-
connected residuals of surgery of Guyon's Canal release with 
shortening of the right little finger metacarpal, evaluated 
as 10 percent disabling from November 1, 1986.  In a December 
1994 rating decision, the RO assigned a temporary total 
convalescent rating effective from August 22, 1994, through 
September 30, 1994 under 38 C.F.R. § 4.30. 

This case was before the Board in June 1997 and March 1998 
when it was remanded for additional development.  In July 
2000, a hearing was held at the St. Petersburg, Florida RO 
before C.W. Symanski, who is the veterans law judge rendering 
the final determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing.  38 
U.S.C.A. § 7102(b) (West 2002).  The Board issued a decision 
in this case in December 2000 which declined to reopen the 
claim for entitlement to service connection for pulmonary 
tuberculosis, and denied the claims for an extension of a 
temporary total convalescence and an increased rating for 
residuals of donor surgery of the right iliac crest.  The 
claims for increased ratings for a right hand and left knee 
disability were addressed in a remand order.

The veteran subsequently appealed the Board's December 2000 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act (VCAA) of 2000.  
106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this 
law redefined VA's notice and duty to assist requirements.  
See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  In July 2001, the parties filed a Joint Motion for 
Remand and to Stay Proceedings to allow the Board to consider 
the claim under the revised laws.  On July 17, 2001, the 
Court vacated the Board's December 2000 decision pursuant to 
the Secretary's unopposed joint motion for remand requesting 
reconsideration of the claim.

Thereafter, the Board deferred adjudication of the claim 
pending further development pursuant to 38 C.F.R. 
§ 19.9(a)(2).  In August 2002, new schedular criteria for 
evaluating finger and skin disabilities became effective.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002) and 67 Fed. Reg. 
49590-49599 (July 31, 2002).  

In a decision dated June 2003, the Board denied the claims to 
reopen service connection for pulmonary tuberculosis and 
entitlement to an extension of a temporary convalescence 
rating beyond September 30, 1994.  The Board also remanded 
the claims for an increased rating for left knee disability, 
pseudofolliculitis barbae, residuals of donor surgery of the 
right iliac crest and a right hand disability for further 
development.  

The veteran subsequently appealed this decision to the CAVC.  
In October 2003, the parties filed a Joint Motion for Remand 
and to Stay Proceedings for the Board to review additional 
issues.  On October 22, 2003, the Court vacated the Board's 
June 2003 decision pursuant to the terms of the joint motion 
for remand.


REMAND

In March 2002, the Board conducted additional development of 
the claims pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  The development conducted by the Board 
resulted in the acquisition of additional medical records 
which have not been considered by the RO.  A May 2003 
decision by the United States Court of Appeals for the 
Federal Circuit invalidated portions of 38 C.F.R. § 19.9(a) 
authorizing the Board to review newly obtained evidence in 
the absence of waiver of RO review by the claimant.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The claimant has not submitted a 
waiver of RO review of the newly obtained evidence, and the 
case must be remanded to the RO on this basis.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  Thereafter, the RO should readjudicate 
the claims of whether new and material 
evidence has been submitted to reopen a 
claim for entitlement to service 
connection for pulmonary tuberculosis and 
entitlement to an extension of a temporary 
total convalescence rating beyond 
September 30, 1994 under 38 C.F.R. 
§ 4.30.entitlement to special monthly 
pension based on the need for aid and 
attendance.  In so doing, the RO must 
consider the evidence obtained by the 
Board pursuant to its March 2002 
development memorandum.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




